Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-109421) pertaining to the Wal-Mart Puerto Rico Profit Sharing and 401(k) Plan of our report dated July 28, 2009, with respect to the financial statements and schedule of the Wal-Mart Puerto Rico Profit Sharing and 401(k) Plan included in this annual report (Form 11-K) for the year ended January 31, 2009. /s/ Ernst & Young LLP July 28, Rogers, Arkansas
